Citation Nr: 9911079	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  94-28 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than November 14, 
1991 for an evaluation of 30 percent for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The appellant served on active duty from November 1969 to 
September 1970.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a May 1993 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a Notice of Disagreement received in April 1998, the 
appellant withdrew appeals pending regarding claims for an 
increased rating for hearing loss disability and 
schizophrenia, and new and material evidence claims for 
service connection for residuals of a gunshot wound of the 
left shoulder and brain concussion.  These claims had last 
been denied in a June 1992 rating decision.  Later that 
month, he submitted a copy of the same document with the 
withdrawal portion crossed out, stating that he did not wish 
to withdraw any issue.  The Board finds that the claims were 
withdrawn at the time the first document was received in 
April 1998.  The defect created thereby is no longer curable 
since the attempt to restore the claims came well after an 
appeal on them could have been perfected.  The RO should 
inform the appellant by separate letter as to the effect of 
withdrawal of the issues, the effect of his attempt to 
restore those issues for appellate consideration and 
timeliness of appeals.  If the appellant disagrees with this 
determination, he can file a timely Notice of Disagreement 
and an Appeal to the Board of Veterans' Appeals after the 
issuance of a Statement of the Case regarding the issue of 
timeliness.  38 C.F.R. § 20.200 (1998).  

In a May 1998 VA Form-9, the appellant entered a new claim 
for service connection for a varicocele.  He also indicated 
that he claimed service connection for hemorrhoids.  A claim 
for service connection for hemorrhoids was previously and 
finally denied by the RO in November 1970.  The Board finds 
that as to the claim for service connection for hemorrhoids, 
this is a petition to reopen the previously denied claim.  
Based on the evidence in the record, it seems that the RO 
has not had an opportunity to act upon these claims.  The 
Board refers the issue to the RO to take appropriate action 
with respect to both claims, as the Board does not have 
jurisdiction over them.  Jurisdiction does indeed matter and 
it is not "harmless" when the VA during the claims 
adjudication process fails to consider threshold 
jurisdictional issues.  Absent a decision, a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993), Black v. Brown, 10 Vet. App. 279 
(1997), Shockley v. West, 11 Vet. App. 208 (1998).  An 
application that is not in accord with the statute shall not 
be entertained.  38 U.S.C.A. § 7108 (West 1991).  
Furthermore, this Board Member cannot have jurisdiction of 
this issue.  38 C.F.R. § 19.13 (1998).  The appellant should 
be informed of any determination by separate letter that 
includes notification of appellate rights.  38 C.F.R. 
§ 3.103 (1998).  If there is any intent to appeal, there is 
an obligation to file a notice of disagreement and a 
substantive appeal after the issuance of the statement of 
the case.  38 C.F.R. § 20.200 (1998).


FINDING OF FACT

Between the time of the grant of service connection for 
schizophrenia with an effective date of September 4, 1970 and 
the grant of a 30 percent evaluation from November 11, 1991 
definite impairment of social and industrial impairment was 
not shown.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 11, 
1991 for a 30 percent rating for schizophrenia have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 38 C.F.R. 
Part 4, including §§ 3.400, 4.7 and Code 9204 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has phrased the issue on appeal as entitlement to 
an effective date earlier than November 14, 1991 for an 
evaluation of 30 percent for schizophrenia.  In May 1993, the 
RO granted service connection for schizophrenia and assigned 
a 10 percent evaluation from September 4, 1970 (date of 
separation from service).  The appellant had entered a timely 
Notice of Disagreement (a VA Form-9 dated in November 1993) 
wherein he objected to the initial assignment of a 10 percent 
evaluation.

Where the claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of an evaluation for the disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995).

The Board has continued the issue as phrased by the RO, 
although it could also be phrased as entitlement to an 
increased evaluation for schizophrenia evaluated as 10 
percent disabling prior to November 14, 1991.  The appellant 
is not prejudiced by this naming of the issue.  The Board has 
not dismissed any of the issues and the law and regulations 
governing the evaluation of disabilities are the same 
regardless of how the issue has been phrased.  In this case, 
the Board must direct its inquiry to the period between the 
effective date of the grant of service connection (September 
4, 1970) at 10 percent and the effective date of the 30 
percent evaluation (November 14, 1991).  In reaching the 
determinations, the Board has considered whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case for the period prior to November 
14, 1991.  Fenderson v. West, 12 Vet. App. 119 (1999).

The RO has met its duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from the Department of 
Corrections whose jurisdiction the appellant has resided for 
almost the entire period under the Board's consideration, and 
from Baroness Erlanger Hospital [hereinafter Erlanger].  
Neither he nor his representative has asserted that there is 
outstanding evidence which would be relevant to this claim.  
In a June 1996 memorandum from his representative, the 
appellant was said to have called and stated that he had no 
further medical information to submit.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In the case at hand, although the Board has reviewed all the 
evidence of record, it finds that the most probative evidence 
to be that which covers the period between his separation 
from service in September 1970 and the effective date of the 
grant of the 30 percent evaluation in November 1991.  When 
all the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant has submitted numerous statements in support of 
his claim.  The Board notes that many of these documents 
included threats and obscenities.  The appellant was unable 
to testify before the RO or the Board due to his 
incarceration.  In summary, he contends that his service 
connected schizophrenia warranted an evaluation in excess of 
the 10 percent that was assigned from separation since he was 
admitted to a hospital in December 1970 for schizophrenia.  
He stated that the evidence showed he drank bleach in 
November 1973 and ate a light bulb in December 1973.  In 
January 1974 he almost jumped from a bridge.  When he was 
arrested he confessed to 16 burglaries when records would 
later reveal he was in jail when most of them were 
perpetrated.  In 1976 he hit another inmate over the head 
several times with a piece of iron.  In 1975-1976 he was 
admitted to the main prison psychiatric ward and put on 
medication.  In 1977 he made another suicide attempt.  In 
1978 he was placed on administrative segregation for 
attacking 3 inmates with a homemade knife.  Records showed 
that between 1984 and 1986 he was aggressive, hostile and had 
active psychosis.  From 1986-1989 he was sent to the hole 
repeatedly for attacking another inmate.  He further 
contended that all mental health records for the period of 
time before 1990 had been ripped out of his prison files and 
probably destroyed.  The VA had all the records after 1990.  
His statements were to demonstrate that his schizophrenia was 
more severely disabling than evaluated during that 1970-1991 
time frame.

The file contains various excerpts from different trial or 
hearing transcripts.  There is a reference to the appellant 
pleading guilty to burglaries committed while he was 
incarcerated.

In December 1971 the appellant was admitted to the VA Medical 
Center for what was termed a relapse of his psychosis.  It 
was reported that he been increasingly nervous, agitated and 
disturbed.  He was unable to adjust and feared some harm 
might befall him.  He had been seen at Erlanger for many 
somatic complaints.  On admission he was uncooperative.  He 
had a long beard and refused to shave.  He was delusional and 
apprehensive.  He showed gradual improvement on the closed 
ward.  He was on psychiatric medication that was considered 
to be adequate.  It was decided by staff that he could be 
discharged in December and he was discharged at his own 
request.

The file contains an Erlanger record with an obscured and 
altered date that appears to be November 1973.  The admitting 
diagnosis indicated a report that the appellant drank Clorox.  
Drug addiction to heroine was said to be moderate.

Erlanger records from February 1974 reveal an admission for a 
self-inflicted laceration to his right wrist.  The records 
indicated that the appellant had just been arrested a day or 
two prior to this incident.  The appellant reported a history 
of schizophrenia and was now depressed and feeling that his 
family did not care for him and he had nothing to look 
forward to.  He stated that he had been on heroine and that 
his last dose was within the past day or two prior to being 
arrested.  The examiner's impression regarding psychiatric 
diagnoses was a depressive reaction and a history of paranoid 
schizophrenia.

There are no entries of a psychiatric nature in the 1970's in 
the prison medical records.

January 1980 prison notes indicated a complaint of depression 
over several months.  He felt isolated and unable to find 
someone to counsel with that he could trust and would listen.

A December 1981 examination reported a history of psychiatric 
problems.

A psychological report in August 1985 reported the most 
notable clinical feature to be elevated impulsivities with 
probable inability to delay gratification of said impulses. 
All other clinical scales were well within the average range.  
The anxiety scale was moderately high-average.  The 
alcoholism scale was exceptionally high.

An October 1986 psychological report after psychological 
testing indicated that although the appellant was outwardly 
very socially appropriate, the current data showed him to be 
somewhat caustically asocial and withdrawn.  However, he was 
very realistic in the simple things (situations) of life.  
When interpersonal situations became more complicated, he 
becomes aggressively defensive and even hostile.  He was 
excessively suspicious of the motives of others.  At some 
point of frustration he would behave impulsively although he 
knows it to be somewhat irrational.  His distrust of others 
and his drug dependency then can drive him to overt asocial 
behaviors.

A December 1986 Board of Paroles Action document recommended 
parole with a drug program and a mental health program for 
adjustment purposes.  He had received only 5 write-ups in 13 
years and had no major infractions.  He needed only 18 more 
hours for a Bachelor's degree.

He was seen in February 1990 and was reported to be in no 
immediate distress.  He complained of feeling frustrated over 
being passed over for job opportunities.  He was found 
oriented to person, place, time, and objects.  He was without 
psychotic thought processes.  

Mental health treatment records from May and August 1991 
listed his presenting problems as anxiety and/or depression.

In September 1991 mental health counseling notes, he 
presented with several vague complaints regarding his 
frustrations with the judicial process and interpersonal 
relations in the unit.  When he was asked to be more specific 
he became guarded.  He admitted that there was a lot that he 
had not talked about.

The appellant has been rated under the schedule for rating 
mental disorders, Diagnostic Code 9204, for undifferentiated 
schizophrenia.  This appeal requires review of the evidence 
between 1970 and 1991 to determine if it supports an 
evaluation in excess of 10 percent.  The criteria for 
evaluating schizophrenia changed in February 1988.  When a 
regulation changes after a claim has been filed but before 
the appeal process has been completed, the version most 
favorable to the claimant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  See 38 U.S.C.A. § 5110.  Thus, 
the Board will lay out both the pre-February 1988 criteria 
and the post February 1988 criteria for the benefit of 
comparing the two.  The changes to the rating criteria made 
in 1996 are not relevant to this case.  The pre-1988 criteria 
and the applicable ratings are as follows:

Active psychotic manifestations of such 
extent, severity, depth, persistence or 
bizarreness as to produce total social 
and industrial inadaptability - 100 
percent disabling.

With lesser symptomatology such as to 
produce severe impairment of social and 
industrial adaptability - 70 percent 
disabling.

Considerable impairment of social and 
industrial adaptability - 50 percent 
disabling.

Definite impairment of social and 
industrial adaptability - 30 percent 
disabling.

Mild impairment of social and industrial 
adaptability - 10 percent disabling.

Psychosis in full remission - 0 percent 
disabling.

The above descriptive adjectives do not 
necessarily refer to the severity of the 
disease but rather to the degree of 
industrial and social impairment.

The post-1988 criteria and applicable ratings are as follows:

Active, psychotic manifestations of such 
extent, severity, depth, persistence or 
bizarreness as to produce total social 
and industrial inadaptability - 100 
percent disabling.

With lesser symptomatology such as to 
produce severe impairment of social and 
industrial adaptability - 70 percent 
disabling.

Considerable impairment of social and 
industrial adaptability - 50 percent 
disabling.

Definite impairment of social and 
industrial adaptability - 30 percent 
disabling.

Mild impairment of social and industrial 
adaptability - 10 percent disabling.

Psychosis in full remission - 0 percent 
disabling.

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (1998).

Comparing the old criteria to the new criteria, the Board 
believes that neither one is more favorable to the appellant 
than the other. The appellant's disability falls within the 
10 percent evaluation under both criteria between 1970 and 
1991.

Definite impairment of social and industrial adaptability or 
definite industrial impairment commensurate with a 30 percent 
disability is not shown by the evidence of record.  The Board 
has reviewed the Erlanger record from 1973 that indicated the 
appellant drank Clorox.  Schizophrenia is not listed as a 
diagnosis; therefore there is no evidence attributing this 
incident to schizophrenia.  The Erlanger records from 1974 
indicated only a history of schizophrenia with a diagnosis of 
depression that was attributed to the suicide attempt.  Even 
with the admission in December 1970, his psychotic symptoms 
resolved within the same month and he was discharged.  
Additionally, there is no evidence that attributes the 
suicide attempts to schizophrenia, with the records 
apparently attributing the actions to either drug addiction 
or depression.

After these two incidents, the record reflects a remarkable 
silence of any psychiatric complaints.  In the August 1985 
psychological report, most of the clinical scales were said 
to be in the average range, and anxiety was moderately high-
average.  This is not evidence warranting an increased rating 
for schizophrenia.  The October 1986 evaluation showed 
impairment in social relationships, however this evidence 
does not rise to the level of a definite impairment. 

The December 1986 Board of Paroles Action document 
recommended a mental health program but for adjustment 
purposes, a purpose not indicative of an increase in his 
disability.  The appellant needed only 18 more hours for a 
Bachelor's degree as of this date. 

Records from the early 1990's refer to anxiety, depression or 
frustration.  In February 1990 he was completely oriented and 
without psychotic thought processes.

The Board has considered every one of the appellant's 
statements and his contention that his suicide attempts and 
prison records are indicative of a more disabling 
evaluation.  The appellant is competent to state that his 
condition is worse.  However, the training and experience of 
the medical personnel makes their findings more probative as 
to the extent of the disability.  Lay testimony may not be 
relied upon for establishing a medical diagnosis.  Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994), and the appellant is 
not competent to attribute either his suicide attempts or 
any of his alleged activities in prison to his 
schizophrenia.  None of the medical personnel in Erlanger or 
prison records indicate that his schizophrenia, his service 
connected disability, was the cause of any suicide attempts 
or other complaints.  Depressive reactions or drug addiction 
are the only indicated diagnoses for the documented suicide 
attempts. 

In spite of his assertions regarding his behavior in jail, 
the 1986 parole records indicated that he had received only 
5 write-ups in 13 years and no major infractions.  
Therefore, his assertions as to his behavior prior to 1986 
are not credible.  The Board has also considered his 
assertion that his mental health records prior to 1990 had 
been destroyed by the prison and finds this assertion 
equally incredible.  The appellant averaged three visits per 
month to the prison infirmary for a variety of complaints 
that are documented between 1972 and 1990 and these include 
the references to mental health issues that were previously 
outlined.  There is no indication due to the continuity of 
these records that anything is missing.  Therefore these 
assertions are also not credible.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).



ORDER

The claim for an effective date earlier than November 14, 
1991 for an evaluation of 30 percent for schizophrenia is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

